 1
 2
 3
 4
 5                    UNITED STATES DISTRICT COURT FOR THE
                        WESTERN DISTRICT OF WASHINGTON
 6
                                  AT SEATTLE
 7
      UNITED STATES OF AMERICA,                     NO.    MJ21-322
 8
                           Plaintiff,
 9
                                                    ORDER AUTHORIZING DETENTION
                      v.
10                                                  PENDING INITIAL APPEARANCE
11
      ELVIN HUNTER BGORN WILLIAMS,
12
                           Defendant.
13
14
15 TO: The United States Marshal and any Authorized United States Officer:
16      Based upon a review of a sworn complaint, the Court finds there is probable cause

17 to believe that the defendant, ELVIN HUNTER BGORN WILLIAMS, violated Title 18,
18 United States Code, Section 2339B (Providing Material Support to a Foreign Terrorist
19 Organization).
20       It is therefore ORDERED:

21        1. You are directed to bring the defendant before the nearest United States
             Magistrate Judge, or other authorized judicial officer, for initial appearance as
22           promptly as that hearing can be scheduled with the court.
23
          2. Defendant shall be held in custody pending that appearance.
24
          DATED this 28th day of May, 2021.
25
26
27                                           BRIAN A. TSUCHIDA
                                             Chief United States Magistrate Judge
28
     ORDER AUTHORIZING DETENTION – 1                                      UNITED STATES ATTORNEY
                                                                         700 STEWART STREET, SUITE 5220
     PENDING INITIAL APPEARANCE
                                                                           SEATTLE, WASHINGTON 98101
                                                                                 (206) 553-7970
